Citation Nr: 0327323	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  98-08 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right chest area claimed as due to an undiagnosed illness.  

2.  Entitlement to service connection for a chronic 
respiratory disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from May 1974 to March 1975; 
from December 1985 to September 1986; and from December 1990 
to May 1991.  This matter came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1997 rating 
decision of the St. Petersburg, Florida, Regional Office (RO) 
which, in pertinent part, denied service connection for 
arthritis of the right chest area claimed as due to an 
undiagnosed disorder and a chronic respiratory disorder 
claimed as due to an undiagnosed illness.  In December 1999, 
the Board characterized the veteran's claims as whether new 
and material evidence had been received to reopen the 
veteran's claims of entitlement to service connection for a 
chronic respiratory disorder and arthritis of the right chest 
area and entitlement to service connection for both a chronic 
respiratory disorder and arthritis of the right chest area 
claimed as due to an undiagnosed illness.  The Board remanded 
the veteran's claims to the RO for additional action.  

In October 2001, the Board denied service connection for a 
chronic respiratory disorder claimed as due to an undiagnosed 
illness; determined that new and material evidence had not 
been received to reopen the veteran's claim of entitlement to 
service connection for arthritis of the right chest area; 
determined that new and material evidence had been received 
to reopen the veteran's claim of entitlement to service 
connection for chronic respiratory disorder; and remanded 
both that claim and the issue of service connection for 
arthritis of the right chest area claimed as due to an 
undiagnosed illness to the RO for additional action.  The 
veteran has been represented throughout this appeal by the 
American Legion.  

The issue of service connection for a chronic respiratory 
disorder is the subject of the Remand portion of this 
decision below.  


FINDING OF FACT

Arthritis of the right chest area was not objectively shown 
during active service or at any time thereafter.  

CONCLUSION OF LAW

Arthritis of the right chest area was not incurred in or 
aggravated by active service and may not be presumed to have 
been incurred during service in the Persian Gulf.  38 
U.S.C.A. §§ 1117, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In reviewing the issue of service connection for arthritis of 
the right chest area claimed as due to an undiagnosed 
illness, the Board observes that the Department of Veterans 
Affairs (VA) has secured or attempted to secure all relevant 
VA and private medical records to the extent possible.  There 
remains no issue as to the substantial completeness of the 
veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2003).  The 
veteran has been afforded VA examinations for compensation 
purposes.  The examination reports are of record.  A December 
2001 RO letter to the veteran informed him of the evidence 
needed to support his claim; what actions he needed to 
undertake; and how the VA would assist him in developing his 
claim.  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003).  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2003).  

As applicable to Gulf War veterans, the provisions of 38 
U.S.C.A. § 1117 (West 2002), in pertinent part, direct that:  

  (a) (1)  The Secretary may pay 
compensation under this subchapter to a 
Persian Gulf veteran with a qualifying 
chronic disability that became manifest 
  (A)  during service on active duty in 
the Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
  (B)  to a degree of 10 percent or more 
during the presumptive period prescribed 
under subsection (b). 
  (2)  For purposes of this subsection, 
the term "qualifying chronic 
disability" means a chronic disability 
resulting from any of the following (or 
any combination of any of the following): 
  (A)  An undiagnosed illness.  
  (B)  A medically unexplained chronic 
multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms.  
  (C)  Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under subsection (d) warrants 
a presumption of service-connection.  
  (b)  The Secretary shall prescribe by 
regulation the period of time following 
service in the Southwest Asia theater of 
operations during the Persian Gulf War 
that the Secretary determines is 
appropriate for presumption of service 
connection for purposes of this section.  
The Secretary's determination of such 
period of time shall be made following a 
review of any available credible medical 
or scientific evidence and the historical 
treatment afforded disabilities for which 
manifestation periods have been 
established and shall take into account 
other pertinent circumstances regarding 
the experiences of veterans of the 
Persian Gulf War.  
  (c) (1)  Whenever the Secretary 
determines under section 1118(c) of this 
title that a presumption of service 
connection previously established under 
this section is no longer warranted-
  (A)  a veteran who was awarded 
compensation under this section on the 
basis of the presumption shall continue 
to be entitled to receive compensation 
under this section on that basis; and  
  (B)  a survivor of a veteran who was 
awarded dependency and indemnity 
compensation for the death of a veteran 
resulting from the disease on the basis 
of the presumption before that date shall 
continue to be entitled to receive 
dependency and indemnity compensation on 
that basis.  
  (2) This subsection shall cease to be 
effective on September 30, 2011.  
  
***

  (f)  For purposes of this section, the 
term "Persian Gulf veteran" means a 
veteran who served on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War.  
  (g)  For purposes of this section, 
signs or symptoms that may be a 
manifestation of an undiagnosed illness 
or a chronic multisymptom illness include 
the following: 
  (1)  Fatigue.  
  (2)  Unexplained rashes or other 
dermatological signs or symptoms.  
  (3)  Headache.  
  (4)  Muscle pain.  
  (5)  Joint pain.  
  (6)  Neurological signs and symptoms.  
  (7)  Neuropsychological signs or 
symptoms.  
  (8)  Signs or symptoms involving the 
upper or lower respiratory system.  
  (9)  Sleep disturbances.  
  (10)  Gastrointestinal signs or 
symptoms.  
  (11)  Cardiovascular signs or symptoms.  
  (12)  Abnormal weight loss.  
  (13)  Menstrual disorders.  

The pertinent provisions of 38 C.F.R. § 3.317 are as follows: 

  (a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
  (i)  Became manifest either during 
active military, naval, or air service in 
the Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2006; and 
  (ii)  By history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.  
  (2)  For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.  
  (3)  For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.  
(4) A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar.  
  (5)  A disability referred to in this 
section shall be considered service 
connected for purposes of all laws of the 
United States.  
  (b)  For the purposes of paragraph 
(a)(1) of this section, signs or symptoms 
which may be manifestations of 
undiagnosed illness include, but are not 
limited to: 
  (1)  Fatigue  
  (2)  Signs or symptoms involving skin 
  (3)  Headache 
  (4)  Muscle pain 
  (5)  Joint pain 
  (6)  Neurologic signs or symptoms 
  (7)  Neuropsychological signs or 
symptoms 
  (8)  Signs or symptoms involving the 
respiratory system (upper or lower) 
  (9)  Sleep disturbances  
  (10)  Gastrointestinal signs or 
symptoms 
  (11)  Cardiovascular signs or symptoms 
  (12)  Abnormal weight loss  
  (13) Menstrual disorders.  
  (c) Compensation shall not be paid 
under this section: 
  (1)  If there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
  (2)  If there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
  (3)  If there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2003).  

The veteran's service medical records make no reference to 
right chest area arthritis.  In his November 1993 Veteran's 
Application for Compensation or Pension (VA Form 21-526), the 
veteran advanced that he manifested right chest area 
arthritis in 1991.  

At a January 1994 VA examination for compensation purposes, 
the veteran complained of right-sided chest pain.  The 
veteran's claims file was not available for review.  
Contemporaneous chest X-ray studies revealed no 
abnormalities.  The veteran was diagnosed with a history of 
chest pain of undetermined cause.  

At an October 1996 VA examination for compensation purposes, 
the veteran denied having right chest area arthritis.  At a 
September 2002 VA examination for compensation purposes, the 
veteran complained of right chest area pain.  A 
contemporaneous chest X-ray study revealed no abnormalities.  
The veteran was diagnosed with coronary artery disease.  The 
VA physician commented that the veteran's "right chest pain 
is cardiac angina, not arthritis."  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran's complaints of right chest area pain have been 
attributed to a cardiovascular disorder.  The record does not 
establish that the veteran has been found to have arthritis 
of the right chest area during his periods of active service 
or at any time thereafter.  In the absence of current 
disability, the Board finds that service connection may not 
be granted.  


ORDER

Service connection for arthritis of the right chest claimed 
as due to an undiagnosed illness is denied.  


REMAND

In October 2001, the Board remanded the veteran's claim for 
service connection for a chronic respiratory disorder to the 
RO for additional action which included affording the veteran 
a VA pulmonary evaluation.  The VA physician was specifically 
requested to advance an opinion as to the etiology of any 
identified chronic respiratory disorder and whether such a 
disability had its onset during active service or was 
otherwise originated during active service.  In reviewing the 
report of the resulting September 2002 VA examination for 
compensation purposes, the Board notes that the veteran was 
diagnosed with small airways disease on contemporaneous 
pulmonary function testing.  The VA examiner did not advance 
an opinion as to either the etiology of the veteran's small 
airways disease or whether the disorder had originated during 
active service.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the RO's compliance 
with the Board's remand instructions is neither optional nor 
discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, this case is again REMANDED for the following 
action:  

1.  The RO must review the claims file 
and ensure that all required notification 
and development action is completed.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2003); and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003) have been met.  

2.  The RO should then request that 
copies of all available VA clinical 
documentation pertaining to treatment of 
the veteran after April 2000 be forwarded 
for incorporation into the record.

3.  The RO should then forward the 
veteran's claims file to the VA physician 
who conducted the September 2002 VA 
examination for compensation purposes.  
The physician should be asked to review 
the October 2002 pulmonary function test 
results which he ordered and prepare an 
addendum to his examination report.  He 
should advance an opinion as to the 
etiology of the veteran's diagnosed small 
airways disease and expressly state 
whether it is at least as likely as not 
that the disability was initially 
manifested in or otherwise originated 
during such service.  The reasoning for 
all opinions expressed should be fully 
set forth.  If the examining physician is 
no longer employed by the VA, the veteran 
should be scheduled for an additional 
evaluation by a different physician.  

4.  The RO should then readjudicate the 
veteran's entitlement to service 
connection for a chronic respiratory 
disorder.  If the benefit sought on 
appeal remains denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on his claims, to include a 
summary of the evidence and applicable 
law and regulations considered, since the 
issuance of the last SSOC of the case.  
The veteran should be given the 
opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



